                                                                                                      riL~u
                                                                                            CLERK L.S. DISTWCT COURT



                                UNITED STATES DISTRICT COURT                                December 17, 2019
                               CENTRAL DISTRICT OF CALIFORNIA                            ce~ritar. msrrs~r T of ca~.~Fox~~n
                                                                                           BY:      VM           DEPUTY



                                       CRIMINAL MINUTES -GENERAL
  Case No.       CR 190474 MWF                                                Date     December 17, 2019
 Title           United States v. Gray



 Present: The Honorable        Michael R. Wilner
                      Veronica Piper                                            n/a
                      Deputy Clerk                                    Court Reporter /Recorder
          Attorneys Present for Government:                       Attorneys Present for Defendant:
                            n/a                                                  n/a
 Proceedings:               ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                  ~       will appear for further proceedings as required if released.
                  ~       will not endanger the safety of any other person or the community if
                          released.


         The Court bases its findings on the following:
                  ~       Allegations in petition
                  ~       Lack of sufficient bail resources
                  ~       No stable residence or employment

                  ❑       Ties to foreign countries
                  ~       Previous failure to appear or violations of probation, parole, or release
                 ~        Nature of previous criminal convictions
                 ~        Substance abuse



MRW-2SR (9/16)                            CRIMINAL MINUTES -GENERAL                                         Page I of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES -GENERAL
 Case No. CR 190474 MWF                                                   Date   December 17, 2019
 Title           United States v. Gray


                  ❑      Already in custody on state or federal offense
                  ❑      Refusal to interview with Pretrial Services




         ~!~      Defendant did not oppose the detention request.


                                                   * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR (9/16)                           CRIMINAL MINUTES -GENERAL                           Page 2 oft
